DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
As per claim 8, the claim recites “a sixth heat exchanger” in lines 1-2. However, none of the claims from which claim 8 depends recites “a fourth heat exchanger” or a “fifth heat exchanger”. The current recitation of “a sixth heat exchanger” in claim 8 renders the scope of the claim indefinite, since one of ordinary skill in the art would not be able to ascertain whether a total of six heat exchangers are required for infringement, or if the claim terms are merely nomenclatural and only require four heat exchangers (i.e. the first, second, third and sixth heat exchangers). It should be noted that claim 6 recites “a fourth heat exchanger” and “a fifth heat exchanger”, which makes it further unclear as to whether claim 8 was intended to depend on claim 6, instead of claim For examination purposes, claim 8 will be construed as only requiring an additional heat exchanger (i.e. a total of four, not six).
Allowable Subject Matter
Claims 1-7 are allowed. Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: the prior art, when taken as a whole neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claim 1. At best, the prior art of Morishita (US 20170108249 A1) discloses a refrigeration cycle apparatus (100; see figure 5) in which a non-azeotropic refrigerant mixture is used (see paragraph 23), the refrigeration cycle apparatus (100) comprising: a compressor (11); a first heat exchanger (14); a decompressor (13); a second heat exchanger (112b); a third heat exchanger (112a); and a blower (air-sending device) configured to blow air to the second heat exchanger (112b) and the third heat exchanger (112a; see at least paragraphs 26 and 28), wherein the non-azeotropic refrigerant mixture circulates in a first circulation direction (see dotted-line arrow in figure 5) through the compressor (11), the first heat exchanger (14), the decompressor (13), the second heat exchanger (112b), and the third heat exchanger (112a). 
However, Morishita fails to disclose the difference in flow path resistance between the second and third heat exchangers, the parallel flow formed by the blower and the refrigerant inside the second and third heat exchangers, or the enthalpy differences between the second and third heat exchangers. Although, other prior art teachings, such as Chaudhry et al. (US 20180023850 A1), herein Chaudhry, and Watanabe et al. (JP 07190571 A), herein Watanabe, provide support for differences in enthalpy between some heat exchangers, neither one of the prior art references in figures 8 and 9) a difference in enthalpy between a first heat exchanger (304) and a second heat exchanger (330), but does not appear to disclose any teachings regarding the relative flow path resistance between the heat exchangers. Chaudhry also fails to disclose the parallel flow arrangement between a blower and the second and third heat exchangers. Likewise, Watanabe appears to suggest (in figures 5 and 6) a difference in enthalpy between second and third heat exchangers (5a, 5b), but does not appear to disclose any teachings regarding the relative flow path resistance therebetween, nor a parallel flow between a blower and said heat exchangers.
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale1 for the changing the relative flow path resistance and airflow configurations to arrive at the claimed invention, the reliance on said rationale is admonished2 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different types of heat exchangers, fluid conduits, and blower arrangements relative to each other) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. Thus, a preponderance of evidence supports the allowability of the claims over the prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143 (I) (E).
        2 Id., at § 2145 (X) (B).